IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 BOCHETTO & LENTZ, P.C. AND                     : No. 95 MM 2019
 THOMAS J. KARL,                                :
                                                :
                     Petitioners                :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 DELAWARE COUNTY,                               :
                                                :
                     Respondent                 :


                                        ORDER


PER CURIAM
      AND NOW, this 6th day of September, 2019, the Petitioners’ Application for Leave

to File Original Process is GRANTED. The Petitioners’ Emergency King’s Bench Petition

for a Stay and Writ of Prohibition is DENIED.